ORDER

PER CURIAM.
AND NOW, this 2nd day of JULY, 2012, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue is:
Whether, in a purported class action tried to verdict, it violates Pennsylvania law (including the Pennsylvania Rules of Civil Procedure) to subject Wal-Mart to a “Trial by Formula” that relieves Plaintiffs of their burden to produce class-wide “common” evidence on key elements of their claims.
Further, Petitioners’ Applications for Leave to File Post-Alloeatur Communications and a Reply are DENIED as moot.